Exhibit 10.14


ADVISORY SERVICES AGREEMENT


This ADVISORY SERVICES AGREEMENT (this "Agreement") is entered into as of June
27, 2008, by and among microHelix, Inc. an Oregon Corporation (the "Company"),
and Aequitas Capital Management, Inc., an Oregon corporation ("Aequitas").
 
Background
 
Aequitas has staff skilled in strategy development, strategic planning,
marketing, corporate development and other advisory skills and services.  An
affiliate of Aequitas has consummated an investment in the Company on or about
the date hereof.  The Company will require Aequitas' special skills and advisory
services in connection with its general business operations, and Aequitas is
willing to provide such skills and services to the Company, all upon the terms
and conditions set forth in this Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto, intending to be legally bound, do hereby agree as follows:
 
1.           Engagement.  Upon the terms and conditions herein set forth, the
Company hereby engages Aequitas for the Term (as defined below) to provide
advisory services to the Company as requested from time to time by the Company
in consideration for the compensation provided for in Section 3 below.  These
services will be in connection with strategy development, strategic planning,
marketing, corporate development and such other advisory services as the Company
reasonably requests from time to time, and shall be performed under the
direction of the Company's Board of Directors.  In consideration of the
remuneration herein specified, Aequitas accepts such engagement and agrees to
perform the services specified herein.


2.           Term. This Agreement shall commence on the date hereof and shall
terminate (except as provided in Section 6(h)) on the earliest to occur of (a) a
Sale Transaction (defined below), (b) an initial Public Offering (defined
below), (c) termination by Aequitas upon 30 days written notice to the Company,
(d) the date that Aequitas or an affiliate of Aequitas ceases to have a debt or
equity investment in the Company, (e) the fifth anniversary of the date hereof
(the "Term"), or (f) termination by the Company upon six months' written notice
to Aequitas; provided, however, that if no Sale Transaction or initial Public
Offering has been consummated prior to the fifth anniversary of the date hereof,
the Term shall be automatically extended thereafter on a year to year basis
unless either party provides written notice to the other of its desire to
terminate this Agreement at least 30 days prior to the expiration of the Term or
any extension thereof.  "Sale Transaction" means (i) the sale (in one or a
series of related transactions) of all or substantially all of the Company's
assets to a Person (defined below) or a group of Persons acting in concert, (ii)
the sale or transfer (in one or a series of related transactions) of a majority
of the outstanding capital stock of the Company, to one Person or a group of
Persons acting in concert, or (iii) the merger or consolidation of the Company
with or into another Person that is not an affiliate of the Company, in each
case in clauses (ii) and (iii) above under circumstances in which the holders of
a majority in voting power of the outstanding capital stock of the Company
immediately prior to such transaction (excluding any Person or group of persons
acting in concert who are acquiring the Company) own less than a majority in
voting power of the outstanding capital stock of the Company, or voting equity
securities of the surviving or resulting corporation or acquirer, as the case
may be, immediately following such transaction.  A sale (or multiple related
sales) of assets including, without limitation, one or more subsidiaries
(whether by way of merger, consolidation, reorganization or sale of all or
substantially all assets or securities) which constitutes all or substantially
all of the assets of the Company shall be deemed a Sale Transaction.  "Person"
shall be construed in the broadest sense and means and includes, without
limitation, a natural person, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and any other entity.  "Public Offering" means an
offering of equity securities of the Company or any subsidiary (or any
successor-in-interest of the foregoing) listed on a nationally recognized
exchange or quoted on The Nasdaq Stock Market that is made pursuant to an
effective registration statement under the Securities Act of 1933, as amended.
 

--------------------------------------------------------------------------------


 
3.           Advisory Fee; Success Fee.


(a)           In partial consideration of Aequitas' undertaking to provide the
advisory services hereunder, the Company shall pay Aequitas a monthly advisory
fee of $10,000 (the "Advisory Fee") and the Warrant (as noted below).  The
Advisory Fee shall be payable by the Company whether or not the Company actually
requests that Aequitas provide any management advisory services.  The Advisory
Fee shall be paid monthly, in advance, for each full or partial month of service
on the first business day of each calendar month, effective beginning April 1,
2008.  If requested by Aequitas, Advisory Fee payments shall be made by an
Automated Clearing House ("ACH") transfer from the Company's checking account.


(b)           In partial consideration and as an incentive to Aequitas, Borrower
shall grant to Aequitas a warrant entitling Aequitas to purchase 1,066,667
shares of Company's Common Stock at an exercise price of $0.001 per share (the
"Warrant"). The Warrant will have customary anti-dilution provisions, weighted
average anti-dilution price protection, will provide for a cashless exercise
option and shall contain standard piggyback registration rights provisions (all
the above provisions shall be equal to that of the senior bridge note recently
presented to Company).  The Warrant shall be exercisable in whole or in part
anytime for up 60 months after the date of this Agreement.


(c)           Notwithstanding anything to the contrary contained herein, the
Company shall accrue but not pay the Advisory Fee if and for so long as (i) any
such payment would constitute a default (or any event which might, with the
lapse of time or the giving of notice or both, constitute a default) under the
Company's financing agreements (a "Default "); provided, however, that the
Company shall be obligated to pay any accrued Advisory Fees deferred under this
Section 3(c) to the extent that such payment would not constitute a Default or
(ii) Aequitas instructs the Company not to pay all or any portion of the
Advisory Fee during any calendar month.  Interest will accrue on all due and
unpaid Advisory Fees not paid pursuant to clause (i) of the preceding sentence
at the Default Rate until such Advisory Fees are paid, and such interest shall
compound annually.  The "Default Rate" shall be 18.0% per annum.


(d)           In addition to the Advisory Fee, the Company shall reimburse
Aequitas promptly upon request for all reasonable out-of-pocket expenses
incurred by Aequitas in connection with Aequitas' obligations hereunder,
including without limitation the fees and expenses paid to consultants,
subcontractors and other third parties in connection with such obligations, a
monthly telephone charge of $50 and a monthly administrative charge of 15% of
the out-of-pocket costs and expenses incurred.
 
2

--------------------------------------------------------------------------------


 
(d)           In addition to the foregoing, the Company shall pay Aequitas a
Success Fee as described in Exhibit A attached hereto.


(e)           On or before the expiration of the Term of this Agreement (the
"Expiration Date"), the Company will pay Aequitas for any unpaid fees due
through the Expiration Date.


4.           Additional Rights and Obligations of the Parties.


(a)           During the Term, Aequitas shall maintain in its employ, or
otherwise have available to it, personnel in its judgment sufficient in number
and adequate in ability to perform all services that Aequitas is required to
perform under this Agreement.


(b)           The Company shall at all times cooperate with Aequitas and keep
Aequitas fully informed with regard to the business and significant activities
of the Company and its subsidiaries.


(c)           Aequitas shall diligently and faithfully perform its obligations
under this Agreement, but Aequitas shall not be responsible for any loss
incurred by the Company or any of its subsidiaries as a result of any advice or
recommendations of Aequitas.


5.           Indemnification.


(a)           Indemnification. The Company agrees to indemnify and hold harmless
Aequitas (including its affiliates and its and their respective principals,
officers, directors, shareholders, partners, members, managers and employees)
from and against, and pay or reimburse Aequitas and such other indemnified
persons for, any and all actions, claims, demands, proceedings, investigations,
inquiries, liabilities, obligations, fines, deficiencies, costs, expenses,
royalties, losses and damages (whether or not resulting from third party claims)
related to or arising out of the execution, delivery or existence of this
Agreement or the performance by Aequitas of services under this Agreement, and
to reimburse Aequitas and any other indemnified person for out-of-pocket
expenses and reasonable legal and accounting expenses incurred by it in
connection with or relating to investigating, preparing to defend, defending,
asserting or prosecuting any actions, claims or other proceedings (including any
investigation or inquiry) arising in any manner out of or in connection with the
execution, delivery or existence of this Agreement or Aequitas' performance of
services hereunder (whether or not such indemnified person is a named party in
such proceeding); provided, however, that the Company shall not be responsible
under this Section 5(a) for any claims, liabilities, losses, damages or expenses
to the extent that they are finally judicially determined (without right of
further appeal) to result from actions taken by Aequitas (or by any other
indemnified person) due to Aequitas' (or by any other indemnified person's)
gross negligence, willful misconduct, bad faith or knowing violation of
applicable law. The rights to indemnification pursuant to this Agreement shall
be in addition to (but without duplication of) any other indemnification or
other rights in favor of Aequitas or its affiliates.
 
3

--------------------------------------------------------------------------------


 
(b)           Limitation on Liability. The Company also agrees that neither
Aequitas nor any other indemnified person shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for, or in
connection with (i) the retention of Aequitas pursuant to this Agreement or the
performance by Aequitas of its obligations under this Agreement, except to the
extent that any such liability is finally judicially determined (without right
of further appeal) to have resulted from Aequitas' (or such other indemnified
person's) gross negligence or willful misconduct; or (ii) any investment by
Aequitas or any of its affiliates in, or any loan by Aequitas or any of its
affiliates to, the Company or any of its affiliates.  Aequitas makes no
representations or warranties, express or implied, in respect of the services to
be provided by Aequitas under this Agreement.  The Company further acknowledges
that Aequitas' role under this Agreement is as an advisor only, that Aequitas
does not and will not have or exercise control over the Company's affairs and/or
governance, that Aequitas will have no liability for the actions of its
affiliates in the absence of gross negligence, and that the Company waives any
claims based on assertions that Aequitas exercises control or influence over the
Company's affairs.  In no event will Aequitas or any other indemnified person be
liable under this Agreement for any punitive, exemplary, indirect, special,
incidental or consequential damages, including lost profits or savings, whether
or not such damages are foreseeable, or in respect of any liabilities relating
to any third party claims (whether based in contract, tort or otherwise).


(c)           Contribution.  If and to the extent that the indemnification
provided for in Section 5(a) is not enforceable for any reason, the Company
agrees to make the maximum contribution possible pursuant to applicable law to
the payment and satisfaction of any actions, claims, liabilities, losses and
damages incurred by Aequitas or the other indemnified persons for which they
would have otherwise been entitled to be indemnified hereunder.


6.           Miscellaneous.


(a)           Marketing Authorization.  The Company agrees that Aequitas may use
the Company's name and logo, and general information concerning the Company's
relationship with Aequitas, on the Aequitas website and in Aequitas firm
brochures (typically in a form commonly known as "tombstones"), in press
releases, advertisements, and in other related marketing materials. This
authorization will extend to reissues of the advertisements and other marketing
tools which Aequitas may utilize in its marketing activities.  The Company may
notify Aequitas in writing at any time to stop further use of references to
Company in Aequitas marketing materials.


(b)           Notices. All notices, demands and other communications given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given (i) when personally delivered, (ii) 3 business days after being
mailed by first class mail, certified with return receipt requested, or (iii) 1
business day after delivery to a reputable overnight courier for next business
day delivery, to the following addresses (or such other address as is specified
in writing):


Aequitas Capital Management, Inc.
5300 Meadows Road, Suite 400
Lake Oswego, OR  97035
Attn:  Legal Department


4

--------------------------------------------------------------------------------




Attn:    James E. Horswill, President and CFO
microHelix, Inc.
PO Box 1030
Tualatin, Oregon 97062


(c)           Entire Agreement; Amendment and Modification. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof, superseding all prior understandings and agreements whether
written or oral.  This Agreement may not be amended or revised except by a
writing signed by Aequitas and the Company.


(d)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
but may not be assigned (and no duties may be delegated) by any party without
the prior written consent of the other parties hereto, except that without such
written consent Aequitas may assign this Agreement to any of its affiliates.


(e)           Arbitration. Any claims or controversies relating to this
Agreement shall be heard and resolved by arbitration under the auspices and
rules of Arbitration Service of Portland, Inc. ("ASP") or another mutually
acceptable arbitration service.  Venue for arbitration proceedings shall be in
Portland, Oregon.  Arbitration shall be before 1 arbitrator, (a) selected by
mutual agreement of the parties reached 15 days after ASP or other arbitration
service has sent confirmation of notice of filing of the demand for arbitration,
or (b) if no mutual agreement can be reached within that time, appointed by ASP
or other arbitration service.  Any such arbitrator shall be an attorney at law
who has practiced law for at least 10 years in either general commercial
litigation or general corporate and commercial matters.  The arbitrator shall
not be empowered to award punitive damages or damages in excess of actual
damages.  Depositions may be taken and other discovery may be obtained during
such arbitration proceedings to the same extent authorized in civil judicial
proceedings.  Arbitration fees payable to the arbitrator shall initially be paid
equally by the parties; the prevailing party shall be entitled to recover any
fees so paid from the non-prevailing party.  Any award shall be final and
legally binding and may be entered into judgment in any court of competent
jurisdiction where a party maintains assets.  Except as required by applicable
law, all arbitration proceedings and any evidence submitted therein (and
particularly, but without limitation, any trade secrets, intellectual property
and other information in which either of the parties has an expectation of
privacy) shall be kept confidential.  Notwithstanding the foregoing, no party
shall be prevented from seeking injunctive relief from a court of competent
jurisdiction in order to enforce the terms of this Agreement.  In any action for
equitable relief, the parties agree to waive any requirement for the posting of
a bond or security.


(f)           Governing Law; Venue. This Agreement shall be deemed a contract
made under the laws of the state of Oregon and, together with the rights and
obligations of the parties hereunder, will be construed under and governed by
the laws of the state of Oregon, without giving effect to any conflicts of law
provisions thereunder.  The parties irrevocably submit to the jurisdiction of
any state or federal court sitting in Multnomah County, Oregon, in any action or
proceeding brought to enforce, or otherwise arising out of or relating to, this
Agreement, and hereby waive any objection to venue in any such court and any
claim that such forum is an inconvenient forum.
 
5

--------------------------------------------------------------------------------



 
(g)           Waiver of Jury Trial; Attorney Fees.  Each party hereby
irrevocably waives any right it may have, and agrees not to request, a jury
trial for the adjudication of any dispute hereunder or in connection herewith or
arising out of this Agreement or any transaction contemplated hereby.  In the
event suit or action (including arbitration) is brought by any party under this
Agreement to enforce any of its terms, or in any appeal therefrom, it is agreed
that the prevailing party or parties will be entitled to reasonable attorneys
fees to be fixed by the arbitrator, trial court and/or appellate court.


(h)           Survival. Upon expiration or termination of this Agreement, all
liabilities and obligations hereunder automatically shall terminate except (i)
liability for breaches by any party prior thereto, (ii) the Company's
obligations under Section 3 (with respect to any fees payable or incurred either
prior to or at the termination of this Agreement or following termination), and
(iii) the Company's obligations under Section 5, each of which shall survive the
termination of this Agreement.


(i)           Independent Contractor.  The parties acknowledge and agree that
Aequitas is and shall act as an independent contractor of the Company in the
performance of its duties hereunder.  Aequitas is not, and in the performance of
its duties will not hold itself out as, an employee, agent or partner of the
Company or any of its subsidiaries.


(i)           Counterparts. This Agreement may be signed and delivered in
multiple counterparts (including delivery by means of facsimile), each of which
shall be deemed an original but which together shall constitute one and the same
instrument.




[Signature Page Follows]
 
6

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have duly executed this Advisory Services
Agreement as of the date first above written.
 


 

  MICROHELIX, INC..          
 
By:
/s/ James E. Horswill     Name: James E. Horswill     Title: President and CFO  
       


 

  AEQUITAS CAPITAL MANAGEMENT, INC.          
 
By:
/s/ Andy MacRitchie     Name: Andy MacRitchie     Title: Executive Vice
President          

 


7

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Success Fees


1.           The Company shall pay Aequitas a contingent success fee ("Success
Fee") based upon the successful consummation by the Company of each of the
following types of transactions during the term of this Agreement.  These
Success Fees shall not apply to any transactions covered under a term sheet
provided the Company by Aequitas relating to an investment by Aequitas or its
affiliates.


 
(a)
1.50% of the amount of any secured debt facility commitment (plus any increases
in commitment amount during the 12 months following the initial transaction)
provided to the Company by a lender, including any lender now providing a debt
facility or financing to the Company.



 
(b)
3.50% of the amount of any subordinated/mezzanine/private debt facility or
unsecured debt facility commitment (plus any increases in commitment amount
during the 12 months following the initial transaction) from sources introduced
by Aequitas.



 
(c)
5.00% of the amount of new equity provided to the Company by an investor
introduced to the Company by Aequitas. This fee will be reduced to 2.50% if the
equity is provided by an investor who was contacted directly by the Company
without the assistance of Aequitas.



 
(d)
5.00% of the amount of debt cancellation, debt reduction or similar discounts
provided by lenders or creditors of the Company.



 
(e)
A percentage of the total purchase price paid or payable by the Company with
respect to an acquisition target acquired by the Company which was introduced by
Aequitas as follows:



 
·
5.00% of the first $5 million

 
·
4.00% of the next $5 million

 
·
3.00% of the next $5 million

 
·
2.50%  of any additional purchase price amount exceeding $15 million



 
(f)
2.50% of the total purchase price paid or payable by the Company with respect to
an acquisition target acquired by the Company which was not introduced by
Aequitas.



 
(g)
A mutually agreed fee in the event of a sale of the Company or a substantial
portion of its assets not in the ordinary course of business.



Success Fees shall be paid in full at the closing of each transaction. If (a) a
facility or financing commitment, or portion thereof, is based on future results
of the Company or achievement of milestones by the Company, or (b) a sale or
acquisition transaction provides for contingent or earnout payments, then the
portion of the Success Fee based on future results, milestone achievement or
contingent or earnout payments (the "Milestone Fee") shall be calculated based
upon pro forma projections developed by the Company and Aequitas.  An amount
equal to 50% of the Milestone Fee as so calculated shall be paid at the closing
of the transaction in satisfaction of the Milestone Fee.
 
8

--------------------------------------------------------------------------------


 
In the case of an acquisition transaction, the purchase price includes
consideration payable in the form of cash, assets, receivables, securities,
promissory notes, any loans constituting an integral part of the transaction,
earnouts, investments, license or royalty agreements, assumed liabilities,
covenants not to compete, consulting agreements or employment agreements with
owners/shareholders in excess of market, leases or rents payable to
owners/shareholders in excess of market, and any other economic benefits,
rights, property or interests, including payments contingent upon future events
or conditions.


Notwithstanding anything to the contrary herein, Aequitas shall not be entitled
to, and the Company shall have no obligation to pay, a Success Fee with respect
to a publicly registered offering of the Company's securities.


Upon request, the Company agrees to execute an authorization for the
lender/investor to pay a Success Fee, and/or any unpaid Aequitas invoice amount,
out of the financing proceeds by direct wire transfer to Aequitas at closing.
 
2. Following the Expiration Date, Aequitas will provide the Company with a list
identifying each person it has introduced to the Company, prior to the
Expiration Date, in connection with a proposed transaction described in Section
1 above.  Each person so identified shall be an "Aequitas
Contact".  Notwithstanding the expiration of the term of this Agreement,
Aequitas will be entitled to a Success Fee as described in Section 1 above (in
the same manner that a Success Fee would be due to Aequitas in the absence of
expiration) with respect to any transaction which is consummated by the Company
(a) with an Aequitas Contact during the 24 months following the Expiration Date,
or (b) with any other person during the 12 months following the Expiration Date
if Aequitas provided material assistance in connection with the transaction.
 
9

--------------------------------------------------------------------------------




 


 





